Citation Nr: 0522817	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  00-05 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased (compensable) evaluation for 
left ear hearing loss.

3.  Entitlement to an increased (compensable) evaluation for 
otitis media of the left ear.

4.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to May 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas (RO), which denied the benefits sought 
on appeal.   

In January 2004 the Board remanded the case to the RO for 
further development.

The issue of entitlement to an increased (compensable) rating 
for left ear hearing loss is adjudicated below.  The issues 
of entitlement to (1) service connection for tinnitus, (2) an 
increased (compensable) rating for otitis media of the left 
ear, and (3) a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities are addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  VA has given the veteran all required notice and has 
rendered all required assistance. 

2.  The veteran's service-connected left ear hearing loss is 
productive of no more than Level I hearing loss in the left 
ear; the right ear is assigned a Level I hearing loss.



CONCLUSION OF LAW

The criteria for a compensable rating for hearing loss of the 
left ear have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.383, 3.385, 4.1, 4.2, 4.7, 4.85 (Diagnostic 
Code 6100) and 4.86 (2004); 69 Fed. Reg. 48,148-50 (August 9, 
2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans' Claims Assistance Act

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

In letters dated in December 2001 and February 2004, and in 
the supplemental statement of the case, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claims, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005)

II.  Analysis of Claim

The Board has reviewed all of the considerable evidence of 
record relevant to the claim, which consists of the veteran's 
contentions; service medical records; VA and private clinical 
records; and the reports of VA examinations.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The evidence 
submitted by the veteran or on his behalf is extensive and 
will not be discussed in detail.  The Board will summarize 
the relevant evidence where appropriate and material to the 
issue here.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3. The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases in which 
service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level.  To evaluate the degree of disability from 
unilateral service-connected defective hearing, the rating 
schedule establishes eleven (11) auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  See 38 C.F.R. § 4.85(b), 
(e). When hearing loss is service connected in only one ear, 
the non-service connected ear will be assigned Level I, 
subject to provisions of 38 C.F.R. § 3.383.  See 38 U.S.C.A. 
§ 1160(a)(3) (West 2002); 38 C.F.R. §§ 3.383(a)(3), 4.85(f). 

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  
Moreover, pursuant to 38 C.F.R. § 4.85(c), Table VIa will be 
used when the examiner certifies that use of the speech 
recognition test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of § 4.86.  
Pursuant to subsection (a) of 38 C.F.R. § 4.86, when the 
puretone threshold at the 1000, 2000, 3000, and 4000 hertz 
frequencies is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  Id.

Prior to December 6, 2002, if service connection has been 
granted only for defective hearing involving one ear and the 
claimant does not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear is considered 
to be normal.  38 C.F.R. §§ 3.383, 4.85. 

Effective from December 6, 2002, 38 C.F.R. § 3.383 was 
amended to provide that if hearing impairment in the service-
connected ear is compensable to a degree of 10 percent and 
the hearing impairment in the other ear is considered a 
disability under § 3.385, the hearing impairment in the non 
service-connected ear will be considered in evaluating the 
service-connected disability.  69 Fed. Reg. 48148-50 (August 
9, 2004) [to be codified as amended at 38 C.F.R. § 3.383(a)].  
In this case, because the change in the governing legal 
authority is liberalizing (i.e., more favorable to the 
veteran), the Board finds that he is not prejudiced by the 
Board's consideration of this authority, in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2004).

In this case, a VA audiological evaluation dated in December 
1999 shows that the pure tone hearing threshold levels at 
1000, 2000, 3000, and 4000 hertz were respectively, 25, 40, 
25, and 30 on the right; and 70, 55, 35, and 40 on the left.  
The results of that examination revealed an average puretone 
threshold hearing level of 50 dB for the service-connected 
left ear, with a speech discrimination score of 94 percent.  
Application of these scores to table VI results in a Roman 
Numeral designation of I for the service-connected left ear.  
This, combined with the designation of I for the veteran's 
nonservice-connected right ear, when applied to table VII, 
results in a noncompensable (zero percent) evaluation for 
hearing impairment for the left ear under Diagnostic Code 
6100.

The veteran underwent a VA audiological evaluation in March 
2004, however, the examiner determined that for reasons 
stated in the examination report, the objective findings 
during that audiometric examination were not acceptable for 
rating purposes.  Nevertheless, even if considered, findings 
from the March 2004 examination would not warrant a 
compensable rating.  In that examination, application of the 
obtained scores to table VI results in a designation of IV 
for the service-connected left ear.  This, combined with the 
Roman Numeral designation of I for the veteran's nonservice-
connected right ear, when applied to table VII, results in a 
noncompensable (zero percent) evaluation for hearing 
impairment for the left ear under Diagnostic Code 6100.

The veteran's most recent VA audiological evaluation, dated 
in May 2004, shows that during that audiometric examination, 
the pure tone hearing threshold levels at 1000, 2000, 3000, 
and 4000 hertz were respectively, 20, 25, 15, and 20 on the 
right; and 55, 45, 25, and 35 on the left.  The results of 
that examination revealed an average puretone threshold 
hearing level of 40 dB for the service-connected left ear, 
with a speech discrimination score of 92 percent.  
Application of these scores to table VI results in a 
designation of I for the service-connected left ear.  This, 
combined with the Roman Numeral designation of I for the 
veteran's nonservice-connected right ear, when applied to 
table VII, results in a noncompensable (zero percent) 
evaluation for hearing impairment for the left ear under 
Diagnostic Code 6100. 

The Board has considered whether pursuant to either version 
of 38 C.F.R. § 3.383, hearing impairment in the non service-
connected right ear should be considered in evaluating the 
service-connected left ear hearing loss. 

However, neither version of the regulatory criteria is met so 
as to warrant consideration of the non service-connected 
right ear in evaluating the service-connected left ear 
hearing loss.  First, with respect to the criteria in effect 
prior to December 6, 2002, as reflected in the objective 
findings above, the veteran is not shown to be totally deaf 
in either ear.  

With respect to the revised criteria, the service-connected 
left ear hearing loss is not shown to be compensable to a 
degree of 10 percent or more (assuming for this purpose that 
the right ear has a Level I acuity).  For a compensable 
rating for the left ear hearing loss under Table VII, the 
left ear hearing loss level must be at least at Level X, not 
level I which is the case here as reflected in the most 
recent examination.  See 38 C.F.R. § 4.85, Table VII.
  
Moreover, the hearing impairment in the other ear-- the right 
ear, which is not service-connected-- is not considered a 
disability under 38 C.F.R. § 3.385.  Under that code, 
impaired hearing is considered to be a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2004).  None of these criteria are currently 
met for the right ear.  

Therefore, the hearing impairment in the non service-
connected right ear will not be considered in evaluating the 
service-connected left ear hearing loss.  69 Fed. Reg. 48148-
50 (August 9, 2004) [to be codified as amended at 38 C.F.R. § 
3.383(a)].  As neither of the versions' conditions are met, 
the hearing impairment in the non service-connected right ear 
is considered Level I pursuant to 38 C.F.R. § 4.85.  
38 C.F.R. § 3.383, 4.85.     

Thus, under the circumstances described above, an increased 
disability rating for left ear hearing loss is not warranted 
in this case. 

Revisions in the rating schedule allow for application of 
Table VIA, which is based solely on puretone averages.  See 
38 C.F.R. §§ 4.85(c), 4.86 (2004).  There is no evidence that 
an examiner has certified that the use of the speech 
discrimination test in not appropriate because of language 
difficulties, inconsistent speech discrimination scores or 
other such conditions.  See 38 C.F.R. §§ 4.85(c). The Board 
has also considered sections 4.86(a) and (b) with respect to 
the veteran's claim.  However, none of the evidence reflects 
puretone thresholds of 55 dB or more at all of the 1000, 
2000, 3000, and 4000 hertz frequencies.  Furthermore, the 
evidence does not reflect a simultaneous puretone threshold 
of 30 dB or less at 1000 hertz and a puretone threshold of 70 
dB or more at 2000 hertz.  Therefore,  consideration of Table 
VIA is not warranted in this instance.  

Based on the foregoing, applying the designations under the 
applicable tables, a zero percent evaluation remains 
warranted; and an evaluation in excess of that is not.

The veteran has argued that his service-connected left ear 
hearing loss disability is more severely disabling than the 
current noncompensable evaluation reflects.  The veteran's 
lay assertions of the severity of his hearing loss, however, 
are insufficient to establish entitlement to a higher 
evaluation for left ear hearing loss because "disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The Board notes that the veteran is free to submit 
evidence at a future date in furtherance of the assignment of 
a higher evaluation, such as recent audiological testing 
reports.

In the present case, the "mechanical application" of the 
applicable diagnostic criteria to the evidence at hand 
clearly establishes a zero percent evaluation.  As such, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a compensable evaluation for his service-
connected hearing loss of the left ear, and the claim is 
denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).


ORDER

A compensable rating for hearing loss of the left ear is 
denied.


REMAND

The veteran is seeking service connection for tinnitus, and 
an increased rating for his service-connected otitis media of 
the left ear.  The Board has determined that additional 
development is necessary prior to completion of its appellate 
review of these claims for the following reasons.  

The veteran maintains that he has a present tinnitus 
disorder, which began during his active military service from 
June 1964 to May 1965.  The record shows that the veteran has 
tinnitus.  The record also clearly shows that the veteran has 
a left ear condition which began in service, and that the RO 
has granted service-connection for hearing loss and otitis 
media involving the left ear.   

During recent VA examination in March 2004, the examining 
audiologist opined that it was not at least as likely as not 
that any current tinnitus was attributable to noise exposure 
in service.  That examiner, however, stated that the tinnitus 
may be related to the veteran's ongoing middle ear problems 
of otitis; and that that question should be addressed by a 
physician such as an otolaryngologist.

Regarding the veteran's service-connected otitis media, a 
maximum evaluation of 10 percent is awarded for chronic 
suppurative otitis media, mastoiditis, or cholesteatoma (or 
any combination), during suppuration, or with aural polyps.  
38 C.F.R. § 4.87, Diagnostic Code 6200 (2004).  Evaluations 
of hearing impairment, and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of the skull, are to be done separately.  Under Diagnostic 
Code 6201, if the veteran presents with chronic 
nonsuppurative otitis media with effusion (serous otitis 
media), a compensable disability rating may be awarded, based 
on the veteran's hearing loss, if any.  38 C.F.R. § 4.87, 
Diagnostic Code 6201 (2004).

The most recent VA examination of the veteran's left ear with 
respect to his service-connected otitis media was in November 
1999, more than five years ago.  The reports of the March and 
May 2004 VA examinations by two respective audiologists did 
not contain physical examination findings regarding the 
otitis media of the left ear.

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Based on the foregoing, to ensure that the duty to assist has 
been met, it is necessary for VA to afford the veteran a 
compensation and pension examination for the purpose of 
determining the nature and etiology of the veteran's 
tinnitus; and the nature and severity of impairment due to 
the veteran's left ear otitis media.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  Moreover, this examination would 
be instructive with regard to the appropriate disposition of 
the claims under appellate review.

With respect to the veteran's claim of entitlement to a 10 
percent rating under 38 C.F.R. § 3.324 (2004), the Board 
finds that this issue is inextricably intertwined with his 
claim for an increased rating for otitis media, since 
granting a compensable rating for any service-connected 
disability would render a claim under 38 C.F.R. § 3.324 moot.  
See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two 
issues are "inextricably intertwined" when a decision on one 
issue would have a "significant impact" on a veteran's claim 
for the second issue); Parker v. Brown, 7 Vet. App. 116, 118 
(1994). Therefore, adjudication of the claim for a 10 percent 
rating under 38 C.F.R. § 3.324 must be deferred pending 
resolution of the otitis media rating claim.

In view of the above, the case is remanded to the AOJ via the 
Appeals Management Center in Washington DC for the following:

1.  The appellant should be asked to 
identify all medical care providers who 
evaluated or treated him for his left ear 
otitis media and any tinnitus since his 
release from service in May 1965.  The 
AOJ should attempt to obtain copies of 
medical records from all sources 
identified. 

2.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination by a physician 
(an otolaryngologist if possible) to 
determine the nature and etiology of any 
tinnitus diagnosed, and the extent of his 
service-connected otitis media of the 
left ear.  All studies deemed appropriate 
in the medical opinion of the examiner 
should be performed, and all findings 
should be set forth in detail.  The 
claims file should be made available to 
the examiner, who should review the 
entire claims folder in conjunction with 
this examination. This fact should be so 
indicated in the examination report.  The 
rationale for any opinion expressed 
should be included in the examination 
report. If the examiner determines that 
it is not feasible to respond to any of 
the inquiries below, the examiner should 
explain why it is not feasible to 
respond.

After reviewing the available medical 
records and examining the appellant, the 
examiner should render comments 
specifically addressing the following 
question: If tinnitus is diagnosed, and 
based upon an assessment of the entire 
record, is it at least as likely as not 
(probability of 50 percent or greater) 
that such disorder is due to the service-
connected otitis media of the left ear, 
or is the result of, or was increased by, 
injury or disease incurred during active 
service from June 1964 to May 1965, to 
include inservice otitis media, chronic, 
with perforation.  The examiner also 
should specifically state all objective 
findings associated with the veteran's 
otitis media, and state whether otitis 
media is productive of either suppuration 
or aural polyps.

3.  Thereafter, the RO should re-
adjudicate the issues of entitlement to 
(1) service connection for tinnitus, and 
(2) a compensable disability rating for 
the service-connected otitis media of the 
left ear.  If the foregoing does not 
result in the assignment of at least one 
10 percent evaluation, then the RO should 
re-adjudicate the issue of entitlement to 
a 10 percent evaluation based on multiple 
noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324.

If the determination remains unfavorable 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration. 

The Board intimates no opinion as to the ultimate outcome of 
this case. The appellant need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


